DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed, has been entered.  Claims 1, 6-22, 37-44, 46-60 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 9/3/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10206051 (Boley, US Application No. 15618996) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed 11/8/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10-11, 14-16, 18-22, 37-40, 44, 46-60 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fischer (DE 102009010603). 
Regarding claim 1, 6-7, 18, Fischer teaches an apparatus for a hearing instrument (8), the hearing instrument being configured to be at least partially placed in an ear canal (7) of a wearer 

 	Regarding claim 8, Fischer teaches the apparatus of claim 7, further comprising a polymer layer that at least partially overlaps with the membrane-shaped electroactive material (hearing aid earpiece, 8, relative to para. 0007-0008).  

	Regarding claim 10, Fischer teaches the apparatus according to claim 8, wherein the polymer layer (8) is arranged to face the ear canal when the hearing instrument is at least partially positioned in the ear canal (fig. 2).  

 	Regarding claim 11 Fischer teaches an apparatus for a hearing instrument, the hearing instrument (8) being configured to be at least partially placed in an ear canal of a wearer of the hearing instrument, the apparatus comprising: a sealing element (13, B) configured to seal off at least a part of the ear canal when the hearing instrument with the apparatus is at least partially positioned in the ear canal, the sealing element (13, B) being at least partially made from an electroactive material that is controlled by an electric control signal (processor, 10); wherein the 

	Regarding claim 14, Fischer teaches the apparatus according to claim 1, wherein the acoustic impedance of the electroactive material (13, B) in a first state has a first acoustic impedance level, and in a second state has a second acoustic impedance level, the first acoustic impedance level being higher than the second acoustic impedance level.  

 	Regarding claim 15, Fischer teaches the apparatus according to claim 1, wherein the electric control signal (processor, 10) is based on information regarding external sounds (microphone intake, 9).  

 	Regarding claim 16, Fischer teaches the apparatus of claim 49, wherein the electric control signal (processor, 10) for adjusting the acoustic impedance of the sealing element is based on information regarding sounds in a sealed off portion of the ear canal (based on feedback, para. 0034).  

	Regarding claim 19, Fischer teaches the hearing instrument according to claim 18, further comprising a signal processor (10) configured to provide the electric control signal.  



 	Regarding claim 21, Fischer teaches the hearing instrument according to claim 20, wherein the earpiece comprises one or more apertures (opening, B), and the sealing element (13, B) covers the one or more apertures. 
 
 	Regarding claim 22, Fischer teaches the apparatus according to claim 1, further comprising a signal processor (processor, 10) configured to provide the electric control signal.  
  
 	Regarding claim 37, Fischer teaches the apparatus according to claim 11, wherein the electric control signal (processor, 10) for controlling the electroactive material of the sealing element (13, B) is based on information regarding external sounds (microphone intake, 9).
  
 	Regarding claim 38, Fischer teaches a hearing instrument comprising the apparatus according to claim 11, and a signal processor (10) configured to provide the electric control signal.  

 	Regarding claim 39, Fischer teaches the hearing instrument according to claim 38, comprising an earpiece (hearing aid, 8), wherein the sealing element (13, B) is a part of the earpiece; and wherein the earpiece comprises one or more apertures (opening, B), and the sealing element covers the one or more apertures (fig. 2).  


  
 	Regarding claim 44, Fischer teaches the apparatus of claim 44- 49, wherein the sealing element (13, B) has a degree of compliance that is variable.  

 	Regarding claim 46, Fischer teaches the apparatus of claim 44- 49, wherein the acoustic impedance of the sealing element (13, B) is adjustable based on an outside environment of the wearer of the hearing instrument (para. 0033-0037). 
 
 	Regarding claim 47, Fischer teaches the apparatus of claim 44- 49, wherein the acoustic impedance of the sealing element (13, B) is adjustable based on an activity of the wearer of the hearing instrument.  

 	Regarding claim 48, Fischer teaches the apparatus of claim 44- 49, wherein the sealing element (13, B) is at least partially made from an electroactive material.  

 	Regarding claim 49, Fischer teaches an apparatus for a hearing instrument (10), the hearing instrument being configured to be at least partially placed in an ear canal of a wearer of the hearing instrument, the apparatus comprising: a sealing element (13, B) configured to seal off at least a part of the ear canal when the hearinq instrument with the apparatus is at least partially 

 	Regarding claim 50, Fischer teaches the apparatus of claim 49, wherein the first acoustic impedance level is higher than the second acoustic impedance level, and the sealing element  (13, B) is more rigid or less soft in the first state than in the second state.  

 	Regarding claim 51, Fischer teaches the apparatus of claim 49, wherein a material of the sealing element (13, B) is acoustically occluded when the sealing element (13, B) is in the first state, and the material of the sealing element is acoustically non-occluded when the sealing element is in the second state.
  
 	Regarding claim 52, Fischer teaches the apparatus of claim 49, wherein the sealing element (13, B; electroactive diaphragm) comprises an electroactive material shaped as a membrane, and wherein the acoustic impedance of the sealing element comprises an acoustic impedance of the electroactive material shaped as the membrane.  



 	Regarding claim 55, Fischer teaches the apparatus of claim 53, wherein the electroactive material of the sealing element (13, B) is acoustically occluded when the electroactive material is in the first state, and the electroactive material of the sealing element (13, B) is acoustically non-occluded when the electroactive material is in the second state.  

 	Regarding claim 58, Fischer teaches the apparatus of claim 11, wherein the first acoustic impedance when the electroactive material (13, B) is in the first state is higher than the second acoustic impedance when the electroactive material (13, B) is in the second state, and wherein the electroactive material is more rigid or less soft when the electroactive material is in the first state than when the electroactive material is in the second state. 
 
 	Regarding claim 59, Fischer teaches the apparatus of claim 11, wherein the electroactive material of the sealing element (13, B) is acoustically occluded when the electroactive material is 

 	Regarding claim 60, Fischer teaches the apparatus of claim 59, wherein the electroactive material of the sealing element (13, B) is more rigid or less soft when in the first state than when in the second state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (DE 102009010603).
 	Regarding claim 9, Fischer does not teach the apparatus according to claim 8, wherein the polymer layer is made of silicone.  However, the Examiner takes Official Notice that it is known in the art to construct hearing aid using silicone. 
One of ordinary skill in the art before the effective filing date of the claimed invention could have substituted the use of silicone in the invention of Fischer to make the hearing aid fit comfortable to the user.  


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (DE 102009010603) in view of Keady (US Patent No. .
Regarding claim 13, Fischer fails to teach the apparatus of claim 48, wherein the electroactive material comprises carbon nanotubes.  
 	Keady teaches several types of electroactive material used in hearing instruments, in
particular carbon nanotubes (40026-0027) for reacting to electric field within a hearing
instrument to change size.
 	It would have been obvious matter of design choice to allow the electroactive material of Fischer to be configured by any well-known means to modify the structural size/shape since
Applicant's has not disclosed that having the parts solve any stated problem or is for any
particular purpose and it appears that the invention would perform equally well with any EAP
material in the invention of Fischer as taught by Keady [In re Kuhle, 526 F.2d 553, 188 USPQ
7 (CCPA 1975)].


Allowable Subject Matter
Claim 12, 17, 42 is/ are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 


Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 20, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655